EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-3, 5-15, and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 13-15, 17, 18, and 26 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
storing in each row of the graph table: a source vertex and a destination vertex of a directed edge in the graph that is represented by the row; a number of outbound edges starting from the destination vertex;
identifying a first vertex in the graph as the starting vertex for the random walk; 
determining a first number of outbound edges from the starting vertex; 
executing one or more SQL statements on the graph table for adding rows to a random walk table in the relational database, each row of the graph table representing a directed edge selected for inclusion in the random walk, wherein executing the one or more SQL statements comprises: randomly selecting a number from a range of numbers, wherein the first number of outbound edges from the starting vertex is the size of the range of numbers; selecting a particular graph table row in which the source vertex matches the starting vertex and corresponds to the randomly selected number; selecting the destination vertex in the particular graph table row as a second vertex; adding a new row to the random walk table representing a hop in the random walk from the starting vertex to the second vertex; retrieving from the particular graph table row a second number of outbound edges from the second vertex; and executing the one or more SQL statements to add a hop to the random walk using the second vertex as the starting vertex and the second number of outbound edges from the second vertex as the first number of outbound edges from the starting vertex.

wherein a first row in the relational table comprises: a third value comprising a first unique identifier of the first outbound edge beginning at the first vertex, wherein the first unique identifier is a number between 1 and the first number of outbound edges beginning at the first vertex; a fourth value corresponding to a number of outbound edges from the second vertex to other vertices in the graph;
wherein a second row in the relational table comprises: the first value corresponding to the first vertex in the graph; a fifth value corresponding to a third vertex that is connected to a second outbound edge of the first vertex in the graph; a sixth value comprising a second unique identifier of the second outbound edge beginning at the first vertex, wherein the second unique identifier is a number between 1 and the first number of outbound edges beginning at the first vertex; and a seventh value corresponding to a number of outbound edges from the third vertex to other vertices in the graph; 
using the relational table to determine a next hop from the first vertex in a path through the graph at least by: randomly selecting a number from 1 to the first number of outbound edges in the graph from the first vertex; responsive to (a) the randomly selected number matching (b) the third value in the first row: selecting the first row for determining the next hop from the first vertex; determining that the second value in the first row is the second vertex; and selecting the second vertex as the next hop from the first vertex in the path through the graph.
Claims 2, 3, 5-12, and 19-24 are allowed by virtue of their dependency from claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157